Case 1:20-cv-00320-JMS-DML Document 13 Filed 03/12/20 Page 1 of 3 PageID #: 53




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

    GABRIELA NIEVES;

                  Plaintiff,
    v.
                                                           Case No: 1:20-cv-00320-JMS-DML
    CARMEL CLAY SCHOOLS, CHRIS
    PLUMB, JOHN GOELZ, and RED ROOF
    INN,

                  Defendants.

                    DEFENDANT CARMEL CLAY SCHOOLS’ MOTION
                    FOR CONTINUANCE OF PRE-TRIAL CONFERENCE

         Defendant, Carmel Clay Schools (“CCS"), by counsel, respectfully requests that the

Court vacate and reschedule the Pre-Trial Conference currently set for April 3, 2020. In support,

Defendant states as follows:

         1.      This case is currently set for a Pre-Trial Conference on April 3, 2020.

         2.      Unfortunately, counsel for the Defendant CCS, Liberty L. Roberts, has a pre-

existing conflict on April 3, 2020. She will be on a previously scheduled vacation from March

26, 2020 till April 4, 2020.

         3.      The office of the undersigned contacted Plaintiff’s counsel and co-counsel on

March 2, 2020 advising of the need for this Motion for Continuance. Both indicated they have no

objection to this Motion.1

         4.      This is the Defendant CCS’s first request for a continuance.

         5.      This Motion is made in good faith and not for the purpose of delay and was filed

as soon as the undersigned learned of the conflict.


1
 Defendants Chris Plumb and Red Roof Inn have not retained counsel as of this date. Therefore, undersigned did
not contact them regarding their objections to this motion.

                                                       1
Case 1:20-cv-00320-JMS-DML Document 13 Filed 03/12/20 Page 2 of 3 PageID #: 54




WHEREFORE, Carmel Clay Schools, by counsel, respectfully requests that the Pre-Trial

Conference currently set for April 3, 2020, be vacated and reset for the next available date on the

court’s calendar, and for all other just and proper relief.




                                               Respectfully Submitted,

                                               Liberty L. Roberts
                                               Liberty L. Roberts, Atty. No. 23107-49
                                               Attorney for Defendant Carmel Clay Schools
                                               CHURCH CHURCH HITTLE + ANTRIM
                                               Two North Ninth Street
                                               Noblesville, IN 46060




                                                   2
Case 1:20-cv-00320-JMS-DML Document 13 Filed 03/12/20 Page 3 of 3 PageID #: 55




                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 12th day of March 2020, a true and exact copy of the

foregoing was filed electronically via the Court’s Electronic filing system. Notice of this filing

was sent to the following persons by operation of the Court’s Electronic filing system.

 Jonathan Little, Atty. No. 27421-49                 Tammy J. Meyer, Atty No. 14612-49
 Jessica Wegg, Atty. No. 28693-49                    Samantha A. Huettner, Atty. No. 30113-53
 SAEED & LITTLE, LLP                                 METZGER ROSTA LLP
 #189 – 133 W. Market St.                            32 S. 9th Street
 Indianapolis, IN 46204                              Noblesville, IN 46060
 T: 317-721-9214                                     T: 317-219-4606
 Email: jon@sllawfirm.com                            Email: tammy@metzgerrosta.com
 Email: jessica@sllawfirm.com                        Email: samantha@metzgerrosta.com
 Attorneys for Plaintiff                             Attorneys for Defendant John Goelz



The foregoing was also served via U.S. Mail, postage prepaid, upon the parties listed below:


 Chris Plumb                                         Red Roof Inn
 5201 East Main Street                               c/o CTC Corporation Systems
 Carmel, IN 46033                                    36 Pennsylvania Street, Ste 700
                                                     Indianapolis, IN 46204




                                              Liberty L. Roberts
                                              Liberty L. Roberts


CHURCH CHURCH HITTLE + ANTRIM
Two North Ninth Street
Noblesville, IN 46060
T: (317)773-2190 / F: (317)773-5320
Email: LRoberts@cchalaw.com




                                                 3
